1

2

3                                      UNITED STATES DISTRICT COURT

4                                            DISTRICT OF NEVADA

5                                                       ***

6
      SILVIA REGINA LASKO, et al.,
7
                             Plaintiffs,
8                                                          2:18-cv-01802-APG-
      vs.                                                  VCF ORDER
9     CALIBER HOME LOANS, INC., et al.,
10                           Defendants.

11

12            Before the court is Silvia Regina Lasko, et al., v. Caliber Home Loans, Inc., et al., case number
13   2:18-cv-01803-AGP-VCF.
14            Accordingly,
15            IT IS HEREBY ORDERED that a status hearing is scheduled for 2:00 PM, November 16, 2018,
16   in Courtroom 3D, U.S. District Court, District of Nevada, 333 Las Vegas Blvd. South, Las Vegas, Nevada
17   89101.
18            IT IS FURTHER ORDERED that Plaintiffs Silvia Regina Lasko and Iman Keith Alan Lasko must
19   attend the hearing in person.
20            DATED this 2nd day of November, 2018.
                                                                  _________________________
21
                                                                  CAM FERENBACH
22
                                                                  UNITED STATES MAGISTRATE JUDGE

23

24

25
